July 21, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 does not appear to further limit claim 1 because “a dividing plane” is again recited in claim 2 after now being introduced in amended claim 1.
Claim 15 is now unclear and confusing in the final clause.  The last paragraph states the shells are connectable to form the seat, then it says the inner shell is placed “in the opening overturned”, which makes the claim read as if that is how the seat is formed when it is not.  The claim should read something along the lines of - -wherein the inner shell part is configured to be placed in the opening overturned - -.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diedrich et al (U.S. Patent No. 4,510,634 A1).

    PNG
    media_image1.png
    187
    207
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    117
    210
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    143
    158
    media_image3.png
    Greyscale
	

    PNG
    media_image4.png
    245
    266
    media_image4.png
    Greyscale
		
As for Claim 1, Diedrich et al teach a shell for a seat comprising:
a seat surface,
a backrest, and
side parts,
wherein the shell comprises an inner shell part 11 and an outer shell part 13 with the outer shell part 13 forming a collar around the inner shell part 11; and
wherein each of the inner shell part and the outer shell part comprises a part of the seat surface and a part of the backrest;
 wherein each of the inner shell part 11 and the outer shell part 13 has an edge at a position of a dividing plane, the edges of the inner and outer shell parts are connected to each other, and 
wherein the outer shell part has an opening bounded by its respective edge while the inner shell part is bounded by its outer edge, and the inner shell part fits overturned in the opening in the outer shell part.
As for claims 2-3, Diedrich et al teach the inner and outer shell parts are connected to each other along a dividing plane; the dividing plane runs substantially parallel to or encloses a small angle with a plane which connects a front side of the seat surface to an upper side of the backrest. 
As for claim 4, Diedrich et al teach that the inner and outer shell parts extend substantially equally far from the dividing plane in a direction transversely thereof.
As for claims 7-9, Diedrich et al teach that each edge comprises at least one flange protruding toward the outer side of the respective shell part, and the flanges are connected to each other; wherein the edges overlap each other at least over a part of their periphery; wherein the edges have complementary courses which deviate locally from the dividing plane. (See Figures 1 and 4-5)
As for claims 11-12, Diedrich et al teach that each of the inner shell part and the outer shell part has connecting means co-acting with the other one of the inner shell part and the outer shell part; wherein the connecting means are arranged at least partially on the outer side of each of the inner shell part and the outer shell part (See Fig. 7).
As for claim 13, Diedrich et al teach that at least one of the inner and outer shell parts is manufactured from a plastic.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diedrich et al (U.S. Patent No. 4,510,634 A1).
Diedrich et al does not specify that at least one of the inner and outer shell parts is manufactured from a composite material. However, the type of material used to make the seat disclosed by Diedrich et al is nothing more than design choice since the materials chosen would be selected by the manufacturer

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrich et al (U.S. Patent No. 4,510,634 A1).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

Remarks

In the present invention, or more specifically in the claims, the “dividing plane” is the main issue with the clarity of the claims and what Applicant is attempting to define.  The present invention joins the inner shell and the outer shell along a “dividing plane”, and the two pieces are joined entirely around their complete (i.e., all the way around) edges on that plane.  However, the “dividing plane” simply is not defined in a way that renders the amended claims patentably distinct over the prior art.  It is clear that Diedrich et al (U.S. Patent No. 4,510,634 A1) is structurally different from that of the present invention. Specifically, the inner and outer shells of Diedrich – the “mesh-type infant supporting means 11” and the “lower frame member 13” which the Examiner considers to be the structural equivalents to the “inner shell” and the “outer shell”,  do not have a flat cut with the edges joined all the way around on a single plane.  However, the claim does not really capture that concept entirely.  Per the claim, the shells are only required to be connected “at a position of a dividing plane”, so that could just be a part of a certain plane where the edges meet.  
As for the limitation “and the inner shell part fits overturned in the opening in the outer shell part”, Diedrich et al is capable of that feature since the “mesh-type infant supporting means 11”, which the Examiner considers to be the structural equivalent of Applicant’s “inner shell” is a flexible piece of mesh material, can be “overturned” or flipped from one side to the other and still be secured between “upper frame member 33” and “ lower frame member 13” and still have the exact same structure, function in the same manner, and serve in the same purpose as it did before being “overturned”.  Applicant makes no mention that the “outer shell” is required to be overturned or flipped so that the “inner shell” can be overturned in order to be placed into the opening of the “outer shell”. Perhaps Applicant would be better served by pursuing the method claims and also defining the “inner shell” and the “outer shell” as - - a rigid, injection molded plastic inner shell and a rigid, injection molded plastic outer shell - - or - -- - a rigid, fiber-reinforced plastic inner shell and a rigid, fiber-reinforced plastic outer shell - - and introducing the fact that the outer shell is also overturned to receive the overturned inner shell in the opening of the outer shell or similar language and introducing method steps to describe placing the inner shell in an overturned manner to connect along the edges to provide a transport configuration since Diedrich et al (U.S. Patent No. 4,510,634 A1) teaches away from rigid plastic inner shell with its “mesh-type infant supporting means 11”, since it likely would not be obvious in view of Diedrich et al as there would be no need to overturn the fabric11  or, more specifically, the “mesh-type infant supporting means 11”.
The Examiner encourages Applicant’s Representative to possibly schedule an interview to discuss proposed amendments with the Examiner that could possibly render the claims allowable over the prior art of record.  Currently, the amended claims are not allowable over the prior art or record.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636